Title: To George Washington from La Luzerne, 15 March 1791
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Monsieur
londres le 15 mars 1791

Quoi que depuis longtemps je n’aye pas eu l’honneur de me rapeller aux bontés de votre excellence, je le prie detre bien persuadée que je n’ai pas eté moins occupée de sa gloire et de ses succés et que c’est avec un grand plaisir que je vois la confiance et la consideration des etats unis, selever tous les jours d’avantage dans tous les pays de leurope, les gens qui comme moi ont eu le bonheur de connoitre V. E., devaient assurement ⟨se rendre⟩ que lorsqu’elle acceptoit la premiere place dans le gouvernement, elle seroit rejaillie sur son pays l’eclat de sa personne mais il etoit encore impossible de prevoir jusqu’a quel point, et avec quelle rapidité les etats unis inspireroient le confiance, et combien leur nouveau gouvernement seroit reveré par toutes les nations du monde. j’ai été temoins de la patience du courage, et de l’energie qu’ont ⟨deploye⟩ vos concitoyens, pour obtenir leur liberté, mais il falait quil s’elevat au milieu d eux un grand homme, qui remist tous les suffrages, pour pouvoir leur faire centir tous les avantages de cette precieuse liberté, qui est un si grand bien, quont elle est bien dirigée, mais qui n’est qu’un fardeau horrible quont on en fait un mauvais usage. notre nation en se communiquant intimement avec la votre a centi le bien quelle avoit obtenu et a voulu en partager Les avantages. De ⟨vieux⟩ et d’enormes abus dans notre antique gouvernement, necessitoient de grandes reformes, et un changement dans letat etoit absolument necessaire, mais avec quelques ⟨coures⟩ de maladie, le corps de la monarchie etoit plein de force et de vigueur,

le souverain etoit bon, juste econome, decidé aux plus grands sacrifices, pour faire le bonheur de son peuple, ⟨des⟩ le principe des etats generaux le souverain a proposé toutes les concessions que lon pouvoit desirer; tout pour assurer la liberté individuelle des sujets, que pour mettre a couvert de l’arbitraire toute espèce de proprietés, avec ces concessions, avec l’avantage inestimable d’un corps representatif ⟨puissant⟩ le bonheur, le credit de la france etoit retabli pour jamais, et le temps la connoissance des affaires, eut mis l’assemblée nationale a même de reformer tous les abus de detail de l’administration et nous serions peut etre deja, Un des peuples du monde les plus heureux Mais le ⟨manie⟩ detre createurs, lenvie daller audela de tous les autres peuples, lignorance des principes politiques, remise en ce des idees abstraites de philosophie, nous on jette dans un abime dont il est peutetre impossible de nous tirer, au moins pour bien longtemps notre corps legislatif, a rendu quelques decrets tres sages, et qui pourront mener un jour ou lautre, a une fort bonne constitution mais il n’a pas senti, quil faut pour que le peuple soit libre, quil soit aussi toujours soumis a une loi et quil faut aussi quil existe toujours un pouvoir executif, qui soumis lui même aux lois, ait la force necessaire pour les faire executer. on a cru necessaire demonter la puissance ⟨egale ou royale⟩ pour etablir davantage celle du pouvoir legislatif, qui est dans l’impuissance de faire les fonctions du pouvoir executif le peuple en plus ⟨peur⟩ immediat s’est revolté de tous les cotés, et contre toutes les autorités les soldats nont plus regardés les officiers, comme leurs superieurs. toute autorité, toute ⟨puissante⟩ s’est evanouie, et un gouvernement tres fort, a ⟨remedé⟩ une anarchie absolue, notre amie le ⟨Mrq.⟩ de la fayette a ete mis a la tete de la milice nationale de paris, et à jusqua un certain point entretenu lordre et quelque chose ⟨quinferent⟩ les detracteurs (qui sont en grand nombre) il a fait beaucoup de bien, et a empêché encore plus de mal, mais que faire au milieu d’un peuple trompé, et d’une populace ⟨effrenée⟩ son courages et ses vertus personelles, lui assurent toujours un grand nombre de suffrages, mais sa popularité est perdue, il a deja plusieurs fois voulu donner la demission, l’a ⟨illegible⟩ que son patriotisme qui lui fait conserver une place impossible a remplir; si comme les americains, nous eussions possedé un homme asses ellevé par sa reputation et par ses vertus pour en imposer a toutes la nation, et pour connoitre toujours

exactement le ⟨part⟩ ou l’on doit aller, nous serions comme les americains un des peuples du monde les plus libres, ayant les melieures lois, et je puis dire actuellement sans craindre d’etre accusé de flaterie, nous serions gouvernés par un des princes les plus forts par les qualités de son coeur pour rendre les sujets heureux, pardon monsieur de vous avoir dit ⟨mon avis⟩ lorsque des questions sur les malheurs de mon pays, mais j’en suis si affectée de prevoir si peu la fin, je ⟨vois⟩ tellement l’interêt que vous prenes a nos malheurs, que je n’ai pas craint de les epanches dan votre sein je ne suis pas sans quelque esperance cependant que les affaires de mon pays se retablisent, je servirai jusque la fin mon roi et ma patrie. que j’aime passionement parceque je crois qu’on peut les aimer ainsi que la liberté, mais si nous devons ⟨continuer⟩ dans l’anarchie, si toutes les lois sont renversées, si la monarchie le seul gouvernement qui nous convienne est enfin detruite, je me retireroi dans une terre etrangere, avec toute ma famile, et dans ce cas, vous pouvés ⟨juger⟩ celle que mon ⟨intuition⟩ et mon gout me feront choisir. je demanderoi bonte et assistance pour moi, et pour les miens, a votre excellence, et a ⟨choisi heureusement⟩ de vivre sous un gouvernement, ou son influence a autant de ports je la suplie en attendant et independamment de tous les evenemens detre bien persuade de l’attachement sincere et du respect avec lequel jai l’honneur detre de votre excellence le tres humble et tres obeissant serviteur

la luzerne


Je me recommandes les bontés de votre excellence le ch. de ⟨Lemont⟩ qui part un moment pour remplacer le comte du ⟨moutier⟩

